Citation Nr: 0012286	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-33 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989.  He died in January 1995.  The appellant is the 
veteran's widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision of the RO in Atlanta, 
Georgia, which denied the benefits sought on appeal.  The 
appellant timely perfected an appeal to the Board.   

The Board remanded the claim in July 1999 to afford the 
appellant an opportunity to appear at a hearing before a 
member of the Board at the RO.  She was scheduled for a 
hearing in February 2000, but did not appear for the hearing, 
and has not requested that the hearing be rescheduled.  
Accordingly, the request for a Board hearing is deemed 
withdrawn, and the claim will be decided on the basis of the 
evidence of record.  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran's death certificate indicates that he died 
from wasting syndrome due to acquired immunodeficiency 
syndrome (AIDS) due to HIV infection.

3.  There is no competent medical evidence of record that the 
veteran had HIV or AIDS during service.

4.  There is no competent evidence showing a nexus between 
the veteran's  diagnosis of HIV with AIDS and any disease or 
injury during military service.

5.  The medical evidence does not show that a service-
connected disability caused or contributed to cause his 
death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime the veteran did not establish entitlement 
to service connection for any disability.  The official 
certificate of death shows that the veteran died in January 
1995.  The cause of death was reported to be wasting syndrome 
due to acquired immunodeficiency syndrome (AIDS) due to HIV 
infection.

Service medical records reveal that no pertinent abnormality 
was noted on the entrance examination.  There is an entry, 
dated in February 1988, which indicates that "Anti-HTLV-III 
Antibody Testing" was performed.  Results of that testing is 
not included in the veteran's service medical records.  HIV 
testing done in October 1988 was reported to be negative.  An 
entry dated in May 1989 indicates that Anti-HIV Antibody 
Testing was done.  Results of that testing is not included in 
the veteran's service medical records.  On separation 
examination in July 1989, the veteran reported that he was in 
good health and taking no medication.  

VA medical reports reveal that in late October 1989, the 
veteran developed a flu-like illness characterized by fever, 
abdominal pain, malaise, and lymph node enlargement.  In mid 
November 1989 he developed urethritis and an HIV test was 
drawn.  He reported that he had been tested in the military 
and as a blood donor with no known positive results.  The 
last previous test was done in July 1989.  The November test 
resulted in an equivocal Western Blot test and a weak 
positive ELISA test.  HIV testing in April 1990 produced a 
positive result.  

The appellant submitted a copy of a letter from an insurance 
company that denied payment on a life insurance policy 
because the application contained incorrect or incomplete 
information.  The company reported receiving records that 
indicated that the veteran was initially diagnosed as HIV 
positive in December 1989.

The appellant and [redacted] testified at a hearing before 
a hearing officer at the RO in February 1996.  The appellant 
stated that she did not know when the veteran was first 
diagnosed as HIV positive.  [redacted] reported that he 
visited the veteran around Thanksgiving in 1988 and the 
veteran told him that he was HIV positive and was taking AZT.  
During that hearing, copies of service medical records were 
submitted.  A report of medical history dated in July 1989 
shows that the veteran indicated that he had tested positive 
for HIV and was taking AZT.  That report form shows signs of 
alteration and the space concerning the positive HIV test is 
the same space where the original report obtained from the 
service department shows that the veteran reported that he 
was in good health and taking no medication.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

However, the threshold question to be answered in this case 
is whether the appellant has presented a well-grounded claim; 
that is, one that is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
she has not presented a well-grounded claim, there is no duty 
to assist her in the development of her claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For a claim for service connection to be well-grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epp, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

For reasons set forth below, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded. 

As indicated above, neither HIV nor AIDS was demonstrated in 
service.  An HIV test performed in October 1988 while the 
veteran was in service was reported to be negative.  Although 
service medical records do not contain the results of an HIV 
test done in May 1989, the veteran himself apparently 
reported to a physician in December 1989 that that test was 
negative.  Accordingly, the earliest evidence of the 
veteran's HIV infection in this case is based on testing done 
in November 1989 which produced somewhat equivocal results.  
The diagnosis of HIV positive was not confirmed until April 
1990 after further testing.  The appellant has noted that the 
veteran was diagnosed as being HIV positive within one year 
after his separation from service.  However, neither HIV 
infection nor AIDS is among the chronic diseases for which 
service connection, on a presumptive basis, is available.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Thus, although the appellant has asserted that the veteran 
incurred the disease resulting in his death in service, she 
has not shown, by competent evidence, that this disorder was, 
in fact, present during service.  She also has neither 
provided nor indicated the existence of competent medical 
evidence showing that HIV or AIDS was related to disease or 
injury occurring during the veteran's service.    

The only evidence of record that suggests a causal 
relationship between the veteran's AIDS and service consists 
of the veteran's statements during his lifetime, the 
assertions of Mr. [redacted] at the hearing on appeal, and the 
appellant's assertions made in connection with her claim.  
However, none of those statements constitutes competent 
evidence to establish the etiology of the veteran's HIV/AIDS.  
As laypersons, none of the aforementioned individuals has the 
medical expertise to render a competent opinion on a medical 
matter, such as the relationship between the disease 
resulting in the veteran's death and his active military 
service; hence, any assertions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  The Board emphasizes that a claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

Accordingly, it is the decision of the Board that the 
appellant has failed to submit competent medical evidence to 
the effect that the claim is "plausible" or "possible" and 
that, therefore, her claim is not well grounded.  As such, 
the VA is under no duty to assist the appellant in developing 
the facts pertinent to the claim.  See Epps, 126 F.3d at 
1468.  More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim..  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Although the RO did not specifically deny the claim as not 
well grounded, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, as the July 
1998 supplemental statement of the case reflects that the RO 
provided to the appellant the legal requirement of submitting 
a well grounded claim, and an explanation for the denial of 
the claim, the Board finds that the duty to inform the 
appellant of the evidence needed to support her claim is met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).



ORDER

In the absence of a evidence of a well-grounded claim, 
service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

